IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                           RENDERED: MAY 28, 2020
                                                             NOT TO BE PUBLISHED




                                 2019-SC-000438-MR



CHARLES LAMAR RICHARDSON                                                     APPELLANT



                 ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                    HONORABLE MITCH PERRY, JUDGE
                             NO. 15-CR-001542



COMMONWEALTH OF KENTUCKY                                                      APPELLEE




                    MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

         A Jefferson County jury found Charles Lamar Richardson guilty of

murder, robbery in the first degree, and being a persistent felony offender. The

trial court, consistent with the jury’s recommendation, sentenced Richardson

to life in prison without the possibility of parole for twenty-five years.1 This

appeal followed as a matter of right. See Ky. Const. § 110(2)(b). Having

reviewed the record and the arguments of the parties, we hereby affirm the

judgment of the Jefferson Circuit Court.




      1 The jury found that robbery in the first degree was an aggravator under KRS
532.025, justifying the sentence of life without the possibility of parole for twenty-five
years.
                                 I. BACKGROUND

      On May 31, 2015, Paul Cason, a seventy-four-year-old man, stopped at a

Shell gas station in Louisville. He entered the store, purchased two lottery

tickets, and paid for gas. He went back outside for a few minutes and then

returned to the store to use the restroom. As he walked towards the door of the

gas station to leave, Richardson, who had been loitering at the gas station for

approximately thirty minutes, walked up behind Cason, stabbed him in the

neck, and then wrestled him to the ground. Richardson bent over Cason and

appeared to take something out of Cason’s front shirt pocket. Richardson then

fled on a bicycle, and Cason died on the floor of the gas station. The lottery

tickets Cason had purchased were never found.

      The Shell gas station had surveillance video from inside of the store that

captured all of the above described events. However, the quality of the

surveillance video did not allow for the attacker to be immediately identified.

Donald Smith, the store clerk, witnessed the attack and called 911. He initially

could not identify the attacker, but eventually identified him as Richardson. He

and Richardson are second cousins and were friends on Facebook, but they

had not spent time together since they were young children.

      The Louisville Metro Police Department (“LMPD”) obtained the

surveillance video and released a still shot of the video to the media. The still

shot showed Richardson, who had yet to be identified, and another unidentified

male speaking to each other prior to the stabbing. William Jeffries went to

LMPD the next day and identified himself as the person speaking to


                                         2
Richardson in the still shot. He did not know Richardson’s full name, but knew

him as Charlie B. He had been in prison with Charlie B., knew where Charlie

B. worked, and knew that Charlie B.’s brother had recently been killed. From

this information, the police were able to identify Charlie B. as Charles

Richardson. Detectives showed a photo of Charles Richardson to Jeffries who

confirmed that the person in the photo was the person he knew as Charlie B.

      Later that day, LMPD police went to Richardson’s home and arrested

him. Also present in the home was Ashley Marshall. Marshall told police that

Richardson had been wearing a black and red jacket but took it off once the

police arrived. She also told detectives that Richardson told her that he had

robbed somebody when she asked him why the police were there. The police

executed a search warrant on Richardson’s home and recovered a black and

red jacket similar in appearance to the jacket the attacker wore in the Shell

station surveillance video.

      Richardson was brought to the police station and interviewed by

Detective Brian Peters. Richardson denied any knowledge of the incident at the

Shell gas station.

      Additional facts will be developed as needed for our analysis.

                                    II. ANALYSIS

      On appeal, Richardson makes four claims of error: (1) that the trial court

erred in failing to suppress the entirety of his statement to police; (2) that the

trial court erred in limiting his cross-examination of the Commonwealth’s

expert witness; (3) that the trial court erred in admitting cumulative gruesome


                                         3
evidence; and (4) that the trial court erred in refusing to instruct the jury on

manslaughter in the first degree as a lesser included offense of murder. We will

address each argument in turn.

   A. Richardson’s waiver of his Miranda2 rights was voluntary, knowing,
      and intelligent.

      Richardson’s first argument is that the trial court erred in failing to

suppress his statement to police in total. The trial court did suppress a portion

of Richardson’s statement, finding that partway through the interview

Richardson invoked his right to remain silent. The trial court suppressed all

statements made subsequent to this invocation. Richardson, however, argues

that the trial court should have suppressed the entire statement, as his

Miranda waiver was not voluntary, knowing, and intelligent.

      “The standard of review for a trial court’s ruling on a suppression motion

is two-fold. We review the trial court’s factual findings for clear error, and deem

conclusive the trial court’s factual findings if supported by substantial

evidence.” Williams v. Commonwealth, 364 S.W.3d 65, 68 (Ky. 2011) (footnote

omitted). The questions of voluntariness as well as knowingness and

intelligence of a waiver are then reviewed de novo. Dillon v. Commonwealth, 475
S.W.3d 1, 10 (Ky. 2015) (citing Buster v. Commonwealth, 364 S.W.3d 157, 162

(Ky. 2012)).




      2 Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                                         4
      In this case, the trial court made the following factual findings in its

order granting in part and denying in part Richardson’s motion to suppress his

statement:

      The defendant was read his Miranda rights. However, he was not
      asked to sign, nor did he sign a waiver of rights. He was asked in a
      colloquial manner if he wanted to proceed. And, Richardson
      indicated that he would. Although he denied the crime, or even
      being present, Richardson did in fact answer questions for several
      minutes. Subsequently, Richardson did in fact invoke his right to
      remain silent.

      When Detective Peters entered the interview room, he read Richardson

his Miranda rights from a form. He then said, “Basically, this is just no

trickery, okay? I am going to be up front with you. I am going to expect the

same in return. Is that cool with you?” Richardson nodded his head up and

down several times and made an indistinguishable but audible noise. Detective

Peters then asked Richardson questions such as his name, date of birth, social

security number, address, and phone number. Following these preliminary

questions, Detective Peters began to ask Richardson questions about the

incident at the Shell station and Richardson’s activities the day before.

Richardson answered Detective Peters’s questions for several minutes before

invoking his right to remain silent. As such, the trial court’s factual findings

are supported by substantial evidence and therefore are conclusive.

      In discussing an effective Miranda waiver, we have previously stated:

      To be effective, such a waiver must be made “voluntarily,
      knowingly and intelligently.” Miranda v. Arizona, 384 U.S. 436,
      444, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966). That inquiry has two
      parts, both of which must be shown by the totality of the
      circumstances. Moran v. Burbine, 475 U.S. 412, 421, 106 S. Ct.
5
      1135, 89 L. Ed. 2d 410 (1986). First, the waiver “must have been
      voluntary in the sense that it was the product of a free and
      deliberate choice rather than intimidation, coercion, or deception.”
Id. “Second, the waiver must have been made with a full awareness
      of both the nature of the right being abandoned and the
      consequences of the decision to abandon it.” Id.

Dillon, 475 S.W.3d at 13. The Commonwealth has the burden to show a proper

waiver by a preponderance of the evidence. Id. at 14 (citing Berghuis v.

Thompkins, 560 U.S. 370, 395 (2010)).

      Richardson argues that his waiver of his Miranda rights was deficient

regarding both parts of the test. First, Richardson argues that the detective

who interrogated him used “artful deception” to obtain a waiver of his Miranda

rights, and therefore Richardson’s waiver was not voluntary. Second,

Richardson argues that under the totality of the circumstances, Richardson did

not understand his rights and the consequences of waiving them.

   1. Voluntariness

      Regarding the voluntary element of Richardson’s waiver of his Miranda

rights, Richardson argues that police altered the substantive meaning of the

rights by misrepresenting that the rights merely protected him from police

“trickery,” as opposed to truly advising him of his full rights. He further argues

that the police question of “Is that cool with you?” changed what should have

been an affirmation that Richardson acknowledged, understood, and waived

his rights to a mere acknowledgement that Richardson was “cool” with “no

trickery” by the police. Richardson argues that his response is not clearly

affirmative, and that the remainder of the interview, in which he eventually



                                        6
asserts his rights, makes clear that he was not “cool” with waiving his rights at

the beginning of the interview.

      The Commonwealth, on the other hand, asserts that Richardson

voluntarily waived his Miranda rights, arguing that there was no evidence in

the record of improper coercion. The Commonwealth also argues that the fact

Richardson later invoked his right to remain silent demonstrates that he in fact

understood he had that right and was not coerced into waiving it.

      Determining whether a waiver is made voluntarily is difficult. As we have

acknowledged,

      Unfortunately, there is no bright-line test, “no talismanic definition
      of Voluntariness,’ mechanically applicable to the host of situations
      where the question has arisen.” Schneckloth [v. Bustamante, 412
U.S. 218, 224 (1973)]. At its most basic, a voluntary statement is
      “the product of a rational intellect and a free will.” Mincey [v.
      Arizona, 437 U.S. 385, 398 (1978)].
Id. at 10. The United States Supreme Court in Miranda v. Arizona stated, “[A]ny

evidence that the accused was threatened, tricked, or cajoled into a waiver will,

of course, show that the defendant did not voluntarily waive his privilege.” 384
U.S. at 476. Richardson argues that he was tricked into waiving his rights by

Detective Peters’s explanation that his rights merely meant “no trickeiy.”

      In support of his argument, Richardson cites to Leger v. Commonwealth,

in which this Court held that a police officer’s assurances of confidentiality

vitiated the previously given Miranda warnings. 400 S.W.3d 745, 751 (Ky.

2013). In that case, a police officer answered in the affirmative to a direct

question about whether the statements the suspect made were going to remain



                                         7
only between the suspect and the police officer, who had been acquaintances

for many years. Id. at 747. We held that the officer’s assurances to the suspect

were “the exact opposite of what the proper Miranda warning requires. It

informed Appellant that what he said to the officer would remain confidential,

and, therefore, would not be used against him in court.” Id. at 749. In Leger,

we quoted approvingly from a New Jersey court, saying, “A police officer cannot

directly contradict, out of one side of his mouth, the Miranda warnings just

given out of the other.” Id. at 750 (quoting State v. Pillar, 820 A.2d 1, 11-12

(N.J. Super. Ct. App. Div. 2003)). Detective Peters did no such thing in this

case.

        Richardson also argues that Detective Peters’s statement was even more

troubling than the detective’s statement in Bond v. Commonwealth which

“somewhat concerned” us. 453 S.W.3d 729, 734 (Ky. 2015). In Bond, the

detective, prior to reading the suspect his Miranda rights, said, “We do this all

the time. It’s no big deal.” Id. We acknowledged that taken out of context, the

detective’s statement “could be construed as minimizing the significance of the

rights,” but that taken in context, “we [could not] say that it vitiated Bond’s

knowing waiver of his rights.” Id. (emphasis added). Thus, the detective’s

statement at issue in Bond was relevant to whether Bond knowingly waived

his rights, not whether he voluntarily waived his rights. As such, Bond is not

instructive to our analysis of whether Richardson voluntarily waived his

Miranda rights.




                                         8
      The United States Supreme Court has held, “The sole concern of the

Fifth Amendment, on which Miranda was based, is governmental coercion.”

Colorado v. Connelly, 479 U.S. 157, 170 (1986). “The voluntariness of a waiver

of this privilege has always depended on the absence of police overreaching.”
Id. Although coercion is often thought of as physical force or psychological

threats, our Leger case makes clear those things are not necessary. However,

the deception referred to by Miranda is more than just an inartful summary of

the warnings, made after the complete warnings have been read to the suspect,

such as happened in this case. The deception must include overreaching to the

point of coercion. While Detective Peters’s statement to Richardson that there

would be “no trickery” is not an accurate summary of the rights protected by

Miranda, it also did not go so far as to defeat Richardson’s rational intellect and

free will. This is especially apparent because less than thirty minutes later

Richardson unequivocally invoked his right to remain silent. In light of the

totality of the circumstances, we hold that Richardson’s waiver of his Miranda

rights was voluntary.

   2. Knowingness and Intelligence

      Regarding the knowingness and intelligence of Richardson’s waiver,

Richardson argues that under the circumstances, he did not understand his

rights or the consequences of waiving them. The Commonwealth, on the other

hand, argues that a knowing and intelligent waiver may be implied by

Richardson’s actions.




                                        9
      To satisfy this prong, “[t]he Commonwealth must show that [Richardson]

understood his rights, that is, that his voluntary waiver was also knowing and

intelligent. The totality of the circumstances surrounding the interrogation

must show the requisite level of comprehension before a court can properly

conclude that the Miranda rights have been waived.” Dillon, 475 S.W.3d at 14

(internal citations, quotation marks, and brackets omitted).

      Further, while the defendant is “not required to ‘understand every

possible consequence of a waiver of the Fifth Amendment privilege,’ and [is]

entitled only to be informed that he was not required to respond to police

questions, could have counsel present, and could stop responding at any time,”

he must also be “capable of integrating these three points in a manner that

would allow him to realize that his answers would be used against him in

court.” Id. (quoting Colorado v. Spring, 479 U.S. 564, 574 (1987)) (internal

citation omitted).

      Richardson argues that Detective Peters’s statement and subsequent

question, “Basically, this is just no trickery, okay? I am going to be up front

with you. I am going to expect the same in return. Is that cool with you?” was

simple, requiring little analysis to answer, and did not require the complex

analysis that the Dillon court described was necessary for a waiver of

Richardson’s constitutional rights. However, the facts in Dillon are clearly

distinguishable from the facts of this case. In Dillon, we described the totality of

the circumstances as follows:




                                        10
      Dillon was found on the ground, shot, and at first not responsive.
      His hands were jerking. He did not answer the officers as they
      came upon the scene. He was handcuffed, and then raised to a
      sitting position so the blood could drain out of his mouth. His
      mouth was full of blood and tissue, and the only words he spoke
      were to mumble his name. He had a hole in the roof of his mouth,
      and an exit wound on the top of his head. His eyes were swollen
      shut. He could respond to short yes-or-no questions.
Id. at 15. From those facts, however, we held that the Commonwealth did not

meet its burden of showing by a preponderance of the evidence that Dillon

knowingly and intelligently waived his Miranda rights. Id.

      Richardson, on the other hand, was read his Miranda rights in full and

chose to answer Detective Peters’s questions. It has been long held that

“Miranda does not require a ‘talismanic incantation’ as long as the warnings

adequately advise the suspect of his Miranda rights.” Ragland v.

Commonwealth, 191 S.W.3d 569, 585 (Ky. 2006) (citing California v. Prysock,

453 U.S. 355, 359-60 (1981); Miranda, 384 U.S. at 476). Further, an

affirmative nod of the suspect’s head, which Richardson did here, has

previously been held to be an adequate waiver of Miranda rights. See id. at 586.

Finally, “[w]hen a suspect has been advised of his rights, acknowledges an

understanding of those rights, and voluntarily responds to police questioning,

he may be deemed to have waived those rights.” Id. (citing Gorham v. Franzen,

760 F.2d 786, 795 (7th Cir. 1985); United States v. Ogden, 572 F.2d 501, 502-

03 (5th Cir. 1978)).

      Although Richardson does not argue that he did not waive his rights but

instead argues that his waiver was not knowing and intelligent, the above-cited



                                       11
cases are still instructive when reviewing the totality of the circumstances.

Richardson acknowledged, by the nod of his head, that he understood his

Miranda rights and was willing to talk to Detective Peters. It matters not that

Detective Peters asked whether Richardson waived his rights in what the trial

court described as a “colloquial manner,” as Richardson had been fully

informed of his rights through the form read by Detective Peters.

      Finally, Richardson’s actions after being read his Miranda rights indicate

that he understood those rights. He answered Detective Peters’s questions for

close to thirty minutes, and then invoked his rights. This invocation indicates

that he understood he had rights that he could invoke when he wanted to do

so. Therefore, based on the totality of the circumstances, we hold that

Richardson knowingly and intelligently waived his Miranda rights. As such, the

trial court did not err in refusing to suppress Richardson’s statements prior to

his invocation of his right to remain silent.

   B. The trial court did not abuse its discretion in limiting Richardson’s
      cross-examination of the Commonwealth’s fingerprint expert.

      Richardson next argues that his due process and confrontation rights

were violated when the trial court limited his cross-examination of the

Commonwealth’s fingerprint expert, Ernie Jones. The LMPD Crime Scene unit

recovered a potato chip bag from the Shell gas station that the attacker is seen

touching in the surveillance video. Jones testified that he ran the partial print

through AFIS, the national fingerprint database. The AFIS system produced a

list of thirty possible matches. Jones testified he then personally compared the

partial print to each of the possible matches provided to him by AFIS and
                                         12
found that the partial print from the chip bag matched the twenty-fourth print

provided by AFIS. The twenty-fourth print from AFIS belonged to Richardson.

      On cross-examination, Richardson questioned Jones about the standard

he used for establishing a “match” and the standard used by the Federal

Bureau of Investigation (“FBI”). Specifically, he questioned Jones on his

knowledge that the FBI requires twelve points of comparison to establish a

match whereas Jones only used seven points of comparison. Jones explained

that there are no set standards for fingerprint analysis, and that different

agencies use different standards.

      Richardson then asked Jones if he was familiar with the Brandon

Mayfield case, and Jones acknowledged that he was. In that case, three FBI

examiners and a private forensic examiner all erroneously claimed a 100%

match from a print from the Madrid train bombing to a man in Portland,

Oregon. Later in the cross-examination, the following exchange occurred

between defense counsel and Jones:

      Defense Counsel: Are you aware that because of the evolving
      science of fingerprint experts the FBI experts are now prohibited
      from policy from ever saying, “This is a match. This is this person’s
      print”?

      Jones: I believe that what you are talking about is up for
      discussion in a lot of areas that hasn’t been necessarily agreed
      upon by the community of fingerprints at this time.

      Defense: Sure. I, I would 100% agree that people who are invested
      in fingerprints are resisting the effort to say, “You can’t say 100%
      match,” right?

      Jones: I believe that you have the FBI community doing one thing,
      and the International Association for Identification that has not
      agreed to the language yet on it.
                                        13
      Defense: Right. So, urn, the Department of Justice directs FBI
      policy.

At this point, the Commonwealth asked to approach the bench. The details of

the bench conference are important for our analysis; therefore, we have

transcribed the entire exchange.

      Commonwealth (“CW”): I object to the challenging of the science of
      fingerprinting as that should have been done prior to trial.

      Defense: It’s fair cross-examination, your honor. He’s agreeing...

      Judge: It is, and it isn’t. He’s not agreeing, and your questions, as I
      warned juries, are not evidence. So, wherever you think you are
      going with this, you can’t stand up in closing and say the F, FBI
      has rejected. He had not agreed with you pro quad.

      Defense: He...

      Judge: If that’s what you’re trying to do, to bring, to compare state
      and federal standards, that’s really problematic. And you, we
      definitely should have proved that up before trial. And I don’t even
      know that’s true or not. I’ve not heard that...

      Defense: Well, it is true, but I will ask him for his opinion on that.

      CW: His opinion...

      Judge: On what?

      Defense: On the FBI policy.

      CW: Judge, I will object to that.

      Defense: He testified he was trained by the FBI.

      Judge: He was trained by a lot of people.

      Defense: Yes.

      CW: But his opinion on the FBI is not relevant. If she wanted to
      challenge the science of fingerprinting, that should have been done
      prior to trial. Uh, at, at this stage, she can ask him about his work
                                          14
on this case, but his thoughts on the FBI standards are, any of
that, will be irrelevant.

Judge: I will agree. And he’s seemingly sandbagged on this, that
this is not a federal investigation. He has some course work and
what not, but he is not a federal latent fingerprint examiner.

Defense: I understand that. I also intend to ask him about the
science underlying the work he’s doing.

Judge: Well, that’s fair.

Defense: Okay.

Judge: But too, I just, I don’t know if you have a good faith belief or
not that the FBI, I assume you do, and I’m giving you the benefit of
the doubt, but I have never heard that, that the FBI has rqected
fingerprint identification.

Defense: I have not said that they rejected fingerprint
identification.

Judge: That’s what you implied.

Defense: I rejected...they are prohibited from testifying that this is
a 100% match.

Judge: Well, that’s...

Defense: They can testify there are...

Judge: Counsel, that is very nuanced.

Defense: Commonalities

Judge: And again, your question is not evidence so...

Defense: I understand that.

Judge: So, I’m going to ask you to move on from that and attack
the science in state court and not FBI policy. That is not relevant
to this prosecution.

Defense: Okay.

Judge: Alright, can you pivot to do that?
                                  15
      Defense: Yes.

      Judge: Because I sustain that, and I ask you to pivot to something
      else.

      Defense: I understand.

      Later, during re-direct examination, the Commonwealth Attorney asked

Jones about the Brandon Mayfield case. She asked, “We heard about one case

where, um, the particular fingerprint examiners were incorrect. How many

cases does it turn out where the fingerprint examiner gets it right?” Jones

responds by saying:

      A large portion. The fingerprint case she is talking about, the
      Brandon Mayfield case, them fingerprints were scanned from a
      foreign country over a, a copy machine. And I’ve looked at them
      fingerprints myself. And they were a low-resolution copy. And
      that’s why today, fingerprints have to be scanned on a higher
      resolution copier, you see. Cause they were scanned on such a
      poor quality. And that’s one of the reasons that the mistake was
      made also.

      Later, on re-cross-examination, defense counsel asked Jones if he was

“familiar with the work of Professor Simon Cole” and whether Professor Cole

had documented not only Brandon Mayfield’s case, but also a number of other

cases of misidentified prints. Jones answered in the affirmative to both of these

questions. Defense then began, “Okay. And are you familiar with....” The

Commonwealth’s Attorney interrupted and asked to approach the bench.

At the bench, the Commonwealth’s Attorney objected on relevancy grounds.

After a brief argument by defense counsel and a response from the judge,

defense counsel stated, “I’m done with that point, if that matters.” The

following exchange then occurred:
                                       16
      Judge: Yeah, I am going to sustain that, and we should have
      crossed this bridge well before the trial. The science of latent
      fingerprinting is not in dispute as far as I am concerned. You are
      talking about one-off cases. I’m not sure the relevance other than
      to confuse the jury. So, if you want to pivot to something else
      again, you can do that. But I will sustain that again;

      Defense: Well, my additional question is related in that he testified
      on re-direct that this, they were scanned prints from another
      country. I am going to ask him if Robert Moses, the independent
      examiner, flew to Madrid to see the actual print.

      Judge: Sustained. He looked at the fingerprint in this case. That’s
      the point.

      Defense: I understand, but she did a re-direct about alleging that
      the Mayfield case was a mistake only because of the poor qualify...

      Judge: I understand, counsel.

      Defense: And that’s not true.

      Judge: Well, again, you are talking about other cases that aren’t
      relevant to this.

      Defense: It goes to his credibility though.

      Judge: I disagree. Still sustained.

      We begin our analysis of this issue by making clear that an attack on an

expert’s credibility by means of attacking the science underlying his opinion is

wholly appropriate for cross-examination. We have never held that an attack on

the science underlying an expert’s opinion can only be done pretrial. Typically,

a pretrial attack on an expert’s opinion is done through a Daubert3 hearing, in

which the opposing party challenges the admissibility of the expert’s opinion. If




      3 Daubert v. MerrellDow Pharms., Inc., 509 U.S. 579 (1993).

                                         17
the expert opinion is admitted at trial, the weight to be given that evidence can

still be challenged through cross-examination.

      Even in Daubert, the United States Supreme Court acknowledged the

value of cross-examination of expert witnesses when it stated, “Vigorous cross-

examination, presentation of contrary evidence, and careful instruction on the

burden of proof are the traditional and appropriate means of attacking shaky

but admissible evidence....These conventional devices...are the appropriate

safeguards where the basis of scientific testimony meets the standards of Rule

702.” 509 U.S. at 596 (citing Rock v. Arkansas, 483 U.S. 44, 61 (1987)). This

Court echoed that same sentiment in Garrett v. Commonwealth, when we

stated:

      The proper avenue for Garrett to address his concerns about the
      methodology and reliability of [the Commonwealth’s expert]’s
      testimony was through cross-examination, as well as through the
      testimony of his own expert. In this way, the juiy was presented
      with both parties' positions, and with any limitations to the
      testimony, and charged with weighing all the evidence presented.

534 S.W.3d 217, 223 (Ky. 2017). As such, the trial court’s statements that

Richardson should have attacked Jones’s expert testimony pretrial is incorrect.

However, that was not the trial court’s only basis for excluding the testimony

Richardson was seeking to admit; the trial court also found the evidence to be

irrelevant and confusing to the jury. We therefore will review the trial court’s

exclusion of the evidence on those bases.

      It is beyond dispute that “[a]n essential aspect of the Sixth Amendment

Confrontation Clause is the right to cross-examine witnesses.” Davenport v.



                                        18
Commonwealth, 177 S.W.3d 763, 767 (Ky. 2005) (citing Douglas v. Alabama,

380 U.S. 415, 418 (1965)). “Whenever limitations on the right of cross-

examination are analyzed, it should be remembered that the right implicated is

a fundamental constitutional right and that such limitations should be

cautiously applied. Witness credibility is always at issue and relevant evidence

which affects credibility should not be excluded.” Commonwealth v. Maddox,

955 S.W.2d 718, 720-21 (Ky. 1997) (internal citations omitted).

      “However, it is equally well established that the right to cross-

examination is not absolute and the trial court retains the discretion to set

limitations on the scope and subject.” Davenport, 177 S.W.3d at 767-68. In

fact, trial courts can “impose reasonable limits on such cross-examination

based on concerns about, among other things, harassment, prejudice,

confusion of the issues, the witness’ safety, or interrogation that is repetitive or

only marginally relevant.” Id. at 768. A Confrontation Clause violation only

occurs when “[a] reasonable jury might have received a significantly different

impression of [the witness]’s credibility had [defendant]’s counsel been

permitted to pursue his proposed line of cross-examination.” Delaware v. Van

Arsdall, 475 U.S. 673, 680 (1986). We review a trial court’s limitation on cross-

examination for abuse of discretion. Nunn v. Commonwealth, 896 S.W.2d 911

(Ky. 1995).

      In order to deteimine if the trial court abused its discretion in limiting

Richardson’s cross-examination of Jones, we must consider the offer of proof

made by defense counsel. Kentucky Rule of Evidence (“KRE”) 103(a)(2) states:


                                         19
      Error may not be predicated upon a ruling which admits or
      excludes evidence unless a substantial right of the party is
      affected; and.... If the ruling is one excluding evidence, the
      substance of the evidence was made known to the court by offer or
      was apparent from the context within which questions were asked.

In Henderson v. Commonwealth, we described an offer of proof and its purpose

as follows:

      An offer of proof, generally described as a lawyer “adducing what
      that lawyer expects to be able to prove through a witness’s
      testimony,” serves dual purposes. First, the offer of proof provides
      the trial court with a foundation to evaluate properly the objection
      based upon the actual substance of the evidence. And, of equal
      importance, an offer of proof gives an appellate court a record from
      which it is possible to determine accurately the extent to which, if
      at all, a party's substantial rights were affected.

438 S.W.3d 335, 340 (Ky. 2014) (footnote omitted).

      In the present case, the Commonwealth made two objections that were

sustained by the trial court during bench conferences. During the first bench

conference, defense counsel stated that she wanted to ask Jones his opinion on

the FBI policy that prohibits its analysts from stating fingerprints are a 100%

match. The Commonwealth argued that Jones’s opinion on the FBI policy was

not relevant, and the trial court agreed. Defense counsel then stated she would

ask Jones about the science underlying his opinion, which the trial court

stated was “fair.” Defense counsel then clarified that she was not implying that

the FBI has rejected fingerprint analysis, but only that FBI analysts are

prohibited from testifying that fingerprints are a 100% match. The trial judge

noted that this was a very nuanced distinction. He ruled that FBI policy was

irrelevant and prohibited defense counsel from pursuing that line of

questioning any further.
                                       20
      Looking closely at the offer of proof provided by defense counsel at this

bench conference, we do not believe that the trial judge abused his discretion.

Relevant evidence is defined as evidence that “has any tendency to make a fact

more or less probable than it would be without the evidence.” KRE 401. Jones

had already impliedly acknowledged that the FBI had a policy prohibiting its

analysts from stating fingerprints matched 100%. In this case, Jones’s opinion

on that FBI policy simply was not relevant to the guilt or innocence of

Richardson or to Jones’s credibility.

      We next review defense counsel’s offer of proof at the second bench

conference. Defense counsel wanted to admit evidence that the independent

examiner in the Brandon Mayfield case flew to Madrid to personally examine

the fingerprint evidence in the Madrid train bombing case. She offered this to

impeach Jones’s testimony on re-direct that the analysts in that case

misidentified the print because they were reviewing a low-quality photocopy of

the fingerprint. The trial court found this to be irrelevant and confusing to the

jury. Even relevant evidence can be excluded if its probative value is

substantially outweighed by a danger of confusing the issues or misleading the

jury. KRE 403. In this case, impeachment of Jones on the collateral issue of

why analysts erred in an entirely different case did carry a danger of confusing

the jury. Therefore, the trial court did not abuse its discretion in excluding this

evidence.




                                        21
   C. The trial court did not abuse its discretion in admitting the store
      surveillance video and photos of the victim’s hands.

      Richardson next argues that the trial court abused its discretion in

admitting cumulative gruesome evidence. Specifically, Richardson argues that

allowing store surveillance video of the stabbing death of Cason to be shown to

the jury three times was an abuse of discretion. He also argues that the trial

court erred in admitting two photos of Cason’s bloody hands that were taken

during his autopsy. We review the trial court’s admission of this type of

evidence for abuse of discretion. Holbrook v. Commonwealth, 525 S.W.3d 73, 85

(Ky. 2017) (citing Meskimen v. Commonwealth, 435 S.W.3d 526, 534 (Ky.

2013)).

      “The general rule is that a photograph, otherwise admissible, does not

become inadmissible simply because it is gruesome and the crime is heinous.”

Funk v. Commonwealth, 842 S.W.2d 476, 479 (Ky. 1992). In making

admissibility decisions regarding graphic videos or photos, the trial court must

undertake an analysis under KRE 403. Hall v. Commonwealth, 468 S.W.3d
814, 823 (Ky. 2015). KRE 403 allows relevant evidence to be excluded “if its

probative value is substantially outweighed by the danger of undue prejudice,

confusion of the issues, or misleading the jury, or by considerations of undue

delay, or needless presentation of cumulative evidence.” This Court has further

explained, “[w]hen ruling on the admissibility of a gruesome photograph, the

trial court should consider whether evidentiary alternatives would sufficiently

prove the fact at issue without a comparable risk of prejudice. However, the

evidence must be highly inflammatory and prejudicial to compel a party to
                                       22
employ evidentiary alternatives.” Ratliff v. Commonwealth, 194 S.W.3d 258,

271 (Ky. 2006) (internal citations omitted).

   1. Store surveillance video

      Richardson first argues that the trial court erred in allowing the store

surveillance video showing Cason’s stabbing death to be shown to the jury

three times. Prior to trial, Richardson made a motion in limine to prevent the

Commonwealth from showing the video “with eveiy single witness who gets on

the stand.” He conceded the video had probative value and that the

Commonwealth had “the right to play the video once or twice.” However,

Richardson asked the court to limit the number of times the Commonwealth

showed the video to the jury arguing that it should be played “twice at most.”

The trial court said “I won’t know when it gets too much until it gets too much.

We will just watch that.”

      The store surveillance video was shown in its entirety only once during

Richardson’s trial, during Donald Smith’s testimony. The next day, during

Detective Yolanda Baker’s testimony, approximately five seconds of the video

was shown again. This portion does not appear to depict the actual stabbing,

but only depicted Richardson leaving the store, picking up a bike, and fleeing

the scene.4 It did, however, depict Cason lying on the ground immediately after




        4 The parties do not state on the record the specific portions (or timestamps) of
the surveillance video that were shown to the jury. However, the video recording of the
trial includes a portion of the large projection screen set up in the courtroom on which
the jury viewed the video. This Court discerned which portions of the surveillance
video were shown to the jury by closely watching that projection screen.

                                           23
the stabbing. Finally, during the Commonwealth’s closing argument,

approximately two minutes of the surveillance video was shown which depicted

the moments immediately before Cason was stabbed, the stabbing, and the

moments immediately following the stabbing. Richardson did not make

contemporaneous objections to any of these presentations.

      There can be little argument that the first showing of the video, in full,

during Donald Smith’s testimony was highly probative. It showed Richardson

lingering in the Shell gas station for over twenty minutes. It showed Cason

come into the gas station, make a transaction, leave the gas station, and

return. It showed Richardson take something out of his pocket and wait for

Cason to exit the bathroom. It showed Richardson walk up behind Cason, stab

him in the neck, wrestle him to the ground, and presumably take something

out of Cason’s pocket. It showed Richardson leave the gas station and Cason

die on the floor. In sum, it showed the entire crime as it happened.

      Although the video was graphic, the Commonwealth had no adequate

evidentiary alternatives to showing the actual crime on video. The video’s

probative value the first time it was shown was so high, there was no danger of

it being substantially outweighed by the danger of undue prejudice, nor was it

cumulative at that point.

      The second time the Commonwealth showed a portion of the video was

during Detective Baker’s testimony. The actual stabbing was not depicted, but

Cason’s body lying on the floor of the Shell station was shown. This portion of

the video was shown during Detective Baker’s re-direct examination, in


                                        24
response to questions she was asked on cross-examination challenging her

decision not to search Cason’s vehicle. Detective Baker explained she did not

think it was necessary to search Cason’s vehicle because she could see in the

surveillance video that Cason’s attacker fled the scene on a bicycle and did not

go near Cason’s car.

      We have previously acknowledged that “the probative worth of each

additional gruesome photograph [will] be incrementally discounted as the facts

to be proven become ever more certain” and that the “admission of additional

photos will also correspondingly increase the danger of undue prejudice.” Hall,
468 S.W.3d at 826. This incremental decrease in the probative worth of

gruesome evidence, however, was not present in the second showing of the

surveillance video because that second showing was probative for a different

point. It was probative on the issue of why Detective Baker chose not to

thoroughly search Cason’s car. Richardson argues that Detective Baker

adequately described what she saw on the video, making the showing of the

video for this point cumulative. We disagree. On balance, the probative value

was not substantially outweighed by the potentially inflammatoiy effects of the

showing of the video the second time.

      Richardson further argues that the Commonwealth’s showing of the

video in its closing argument was cumulative and overly prejudicial. Again, we

disagree. In general, we grant counsel for both sides wide latitude in closing

argument. Murphy v. Commonwealth, 509 S.W.3d 34, 50 (Ky. 2017). Further,




                                        25
closing arguments by counsel are not evidence subject to the KRE 403

balancing test.

      In conclusion, when viewed within the context of the whole trial, the trial

court did not abuse its discretion in allowing the Commonwealth to show the

store surveillance video to the jury three times.

   2. Photos of victim’s bloody hands

      Richardson also argues that the trial court erred in admitting two photos

of Cason’s blood-stained hands taken during his autopsy. These photos were

admitted during the testimony of Dr. Jeffrey Springer, the medical examiner.

Prior to his testimony, Richardson objected to the admission of these photos

arguing that they were not probative and were prejudicial. The Commonwealth

argued that the photos were probative to show that Cason did not have any

defensive wounds on his hands. In reply, Richardson argued that the photos

were not probative of a lack of defensive wounds for two reasons: first, medical

examiners wash off the blood before determining there are no defensive

wounds; and second, it was clear from the Shell surveillance video that Cason

would not have defense wounds. The trial court allowed the photos to be

introduced, finding they were not prejudicial and suggesting to defense counsel

that she cross-examine the medical examiner about whether it would be better

to examine a victim’s hands after cleaning the blood off of them.

      The two photos about which Richardson complains were two of only four

photos of the autopsy admitted into evidence by the Commonwealth. The other

two photos depicted the knife wound to Cason’s neck. In addition to the four


                                        26
autopsy photos, fourteen other photos were admitted: ten photos of blood at

the Shell station, two photos of Cason’s neck wound taken at the hospital, and

two photos of Cason’s blood-soaked clothes. Richardson argues that the two

photos of Cason’s hands were cumulative and unduly prejudicial in the context

of the trial and all of the other photos that were admitted.

      Richardson further argues that the surveillance video, which clearly

shows Cason did not defend himself, and Dr. Springer’s testimony were

evidentiary alternatives to the photos of Cason’s hands to show that he did not

have any defense wounds. While this is true and perhaps the probative value of

the photos is lower than it would be without those alternative means, this

Court will not compel exclusion of evidence and the use of alternative proof

unless the proffered evidence is “highly inflammatory and prejudicial.” Hall,
468 S.W.3d at 824. The photos of Cason’s hands are not so gruesome that they

require exclusion. Therefore, the trial court did not abuse its discretion in

admitting those photos.

   D. The trial court did not abuse its discretion in declining to instruct
      the jury on manslaughter in the first degree.

      Richardson’s final argument is that the trial court erred in denying his

request to instruct the jury on manslaughter in the first degree as a lesser

included offense of murder. We review whether a trial court erred by not giving

an instruction that was allegedly required by the evidence for abuse of

discretion. Sargent v. Shaffer, 467 S.W.3d 198, 203 (Ky. 2015).

      We have made clear that “[i]t is always the duty of a trial court to

instruct a jury on lesser included offenses when it is so requested and it is
                                        27
justified by the evidence.” Martin v. Commonwealth, 571 S.W.2d 613, 615 (Ky.

1978). We have also emphasized that a defendant “is entitled to an instruction

on any lawful defense which he has,’ including instructions on lesser included

offenses.” Allen v. Commonwealth, 338 S.W.3d 252, 255 (Ky. 2011) (quoting

Hudson v. Commonwealth, 202 S.W.3d 17, 20 (Ky. 2006)).

      More recently, we clarified that “[a]n instruction on a lesser included

offense is required only if, considering the totality of the evidence, the jury

might have a reasonable doubt as to the defendant’s guilt of the greater

offense, and yet believe beyond a reasonable doubt that he is guilty of the

lesser offense.” Hudson v. Commonwealth, 385 S.W.3d 411, 416 (Ky. 2012)

(quoting Houston v. Commonwealth, 975 S.W.2d 925, 929 (Ky. 1998)) (internal

quotation marks omitted). Thus, on appeal, the reviewing court asks “whether

a reasonable juror could acquit of the greater charge but convict of the lesser.”

Allen, 338 S.W.3d at 255 (citations omitted). In doing so, the reviewing court

should “consider[] the evidence favorably to the proponent of the instruction.”
Id. (citations omitted).

      Under KRS 507.020(l)(a), “[a] person is guilty of murder when...[w]ith

intent to cause the death of another person, he causes the death of such

person or another person.”5 Under KRS 507.030(l)(a), “[a] person is guilty of

manslaughter in the first degree when...[w]ith intent to cause serious physical

injury to another person, he causes the death of such person or of a third



       5 The jury was also instructed on wanton murder under KRS 507.020(l)(b) as
an alternative theory, but that instruction is not material to this analysis.

                                         28
person.” As can be seen, intent is the key element distinguishing murder from

manslaughter in the first degree, as murder requires the perpetrator have the

intent to kill while manslaughter in the first degree only requires he have the

intent to cause serious physical injury.

      Richardson argues that under the evidence presented at trial, a

reasonable juror could find that he did not possess the intent to kill Cason

when he stabbed him in the neck but merely had the intent to cause serious

physical injury. He argues that all of the circumstances surrounding the

stabbing are as consistent with an intent to harm as they are with an intent to

kill. For example, a reasonable juror is just as likely to believe that he loitered

in the gas station so that he could hurt someone as they are to believe that he

loitered so that he could kill someone. In essence, he argues that because there

was no evidence indicating any particular intention, a reasonable juror could

believe beyond a reasonable doubt that he acted with the intent to seriously

injure Cason but have a reasonable doubt as to whether he acted with the

intent to kill Cason.

      Richardson also points to specific testimony from Donald Smith, the

Shell station employee, and Dr. Springer, the medical examiner, to support his

argument in support of a manslaughter in the first degree instruction. Smith

testified that the attacker looked shocked and surprised immediately after

stabbing Cason. Richardson argues that if he had the intent to kill Cason, one

would not expect him to look shocked and surprised immediately after

accomplishing what he intended to do. Dr. Springer testified that Cason died


                                         29
from a single stab wound to his neck that penetrated two to three inches deep,

severing an artery and a vein embedded in muscle located in the soft tissue of

his neck. Dr. Springer further testified that if the knife had entered Cason’s

neck at a slightly different angle, it may not have severed the artery and vein,

and Cason may have survived. Richardson seems to argue that this testimony

could support an inference that he stabbed Cason with only the intent to injure

him but unfortunately, the knife entered Cason’s neck at an unintended angle

which resulted in Cason’s death.

      The Commonwealth, on the other hand, argues that no evidence

introduced at trial indicated that Richardson intended to injure as opposed to

kill Cason. Further, the Commonwealth argues that the Shell surveillance

video clearly showed Richardson grabbed Cason from behind and “plunged a

knife into his neck with great force....with the intent to inflict maximum

damage.”

      “An instruction on a lesser included offense requiring a different mental

state from the primaiy offense is unwarranted unless there is evidence

supporting the existence of both mental states.” Taylor v. Commonwealth, 995
S.W.2d 355, 362 (Ky. 1999). Although in this case the mental state required for

both offenses is that of intent, the harm intended is different. However,

      [p]roof of intent in a homicide case may be inferred from the
      character and extent of the victim’s injuries. Intent may be inferred
      from actions because a person is presumed to intend the logical
      and probable consequences of his conduct and a person’s state of
      mind may be inferred from actions preceding and following the
      charged offense.

Parker v. Commonwealth, 952 S.W.2d 209, 212 (Ky. 1997).
                                       30
       In this case, no specific evidence was offered from which a reasonable

juror could infer that Richardson intended to seriously injure Cason but not to

cause his death. Richardson did not testify and therefore did not provide any

direct evidence of an intent to seriously injure as opposed to kill. The

circumstantial and inferential evidence Richardson cites to is only minimally

probative to his mental state. Further, the surveillance video is clear that

Richardson attacked Cason from behind, jumping up and purposefully

stabbing him in the neck. Reviewing under an abuse of discretion standard, we

do not see error in the trial court’s finding that no reasonable juror could

believe Richardson only intended to injure Cason. Thus, the trial court did not

abuse its discretion in declining to instruct the jury on manslaughter in the

first degree.

                                 III.   CONCLUSION

      For the reasons set forth above, we hereby affirm the judgment of the

Jefferson Circuit Court.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Christopher Barrett Thurman
Louisville Metro Public Defender’s Office


COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Mark Barry
Assistant Attorney General
                                        31
                                2019-SC-000438-MR


CHARLES LAMAR RICHARDSON                                       APPELLANT


               ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.                  HONORABLE MITCH PERRY, JUDGE
                        CASE NO. 2015-CR-01542


COMMONWEALTH OF KENTUCKY                                        APPELLEE



               ORDER DENYING PETITION FOR REHEARING

     The Petition for Rehearing, filed by the APPELLANT, of the Memorandum

Opinion of the Court, rendered May 28, 2020, is DENIED.

     All sitting. All concur.

     ENTERED: August 20, 2020.




                                       CHIEF JUSTICE JOHN D. MINTON, JR.